Exhibit 10.1

 

HEARST-ARGYLE TELEVISION, INC.

888 Seventh Avenue


NEW YORK, NY  10106

David J. Barrett

[ADDRESS ON FILE]

 

Dear David:

 

This letter constitutes all of the terms of the Employment Agreement between you
and Hearst-Argyle Television, Inc. (“Hearst-Argyle”).  It is subject to the
approval of the Board of Directors of Hearst-Argyle.  The terms are as follows:

 

1.

 

Legal Name of Employee:

 

David J. Barrett

2.

 

Mailing Address of Employee:

 

[ADDRESS ON FILE]

3.

 

Title of Position; Duties:

 

President and Chief Executive Officer

 

You agree to carry out the duties performed by the President and Chief Executive
Officer of Hearst-Argyle consistent with past practices and such other duties as
may be assigned to you by the Board of Directors of Hearst-Argyle.

 

4.                                       Length of Employment.  The term of this
Agreement will start on January 1, 2006 and continue through December 31, 2008
(the “Term”).

 

5.                                       Salary.  You will receive a base salary
for all services to Hearst-Argyle as follows:

 

a)                                      $1,050,000 for the period from January
1, 2006 through December 31, 2006;

 

b)                                     $1,125,000 for the period from January 1,
2007 through December 31, 2007; and

 

c)                                      $1,125,000 for the period from January
1, 2008 through December 31, 2008.

 

The salary will be paid according to Hearst-Argyle’s payroll practices, but not
less frequently than twice a month.  You acknowledge that you are not entitled
to overtime pay.

 

In addition it is understood that you are eligible to receive a bonus up to an
amount equal to:  (x) 110% of your base salary with respect to calendar year
2006; (y) 110% of your base salary with respect to calendar year 2007; and (z)
110% of your base salary with respect to

 

--------------------------------------------------------------------------------


 

calendar year 2008.  The criteria for the bonus will be set by the subcommittee
of the Compensation Committee of the Board of Directors of Hearst-Argyle, at its
sole discretion.

 

The bonus is payable only for as long as you work for Hearst-Argyle, and will be
payable only at the end of a complete bonus cycle and is not proratable, except
in the event of your death, when it will be proratable.

 

In determining the amount of your bonus, the books and records of Hearst-Argyle
are absolute and final and not open to dispute by you.  Hearst-Argyle will pay
any bonus due you by March 31 of the year following the year for which the bonus
is applicable.

 

In addition to the foregoing compensation, effective January 1, 2006 and for the
remainder of the Term, Hearst-Argyle will also provide you with certain other
benefits which shall include the following items:  an automobile allowance or
reimbursement, executive life insurance, club membership allowance or
reimbursement, Supplemental Retirement Plan (SERP) benefits, executive medical
benefits and such other benefits offered or provided to other executive officers
of Hearst-Argyle.  Such benefits shall not be less than the benefits provided to
you with respect to such items as of the effective date of this Agreement.

 

6.                                       Exclusive Services.  You agree that you
will work only for Hearst-Argyle, and will not render services or give business
advice, paid or otherwise, to anyone else, without getting Hearst-Argyle’s
written approval.  However, you may participate as a member of the board of
directors of other organizations and in charitable and community organizations,
but only if such activities do not conflict or interfere with your work for
Hearst-Argyle, and if such work is approved in advance by Hearst-Argyle, which
approval will not be unreasonably withheld.  You acknowledge that your services
will be unique, special and original and will be financially and competitively
valuable to Hearst-Argyle, and that your violation of this paragraph will cause
Hearst-Argyle irreparable harm for which money damages alone would not
adequately compensate Hearst-Argyle.  Accordingly, you acknowledge that if you
violate this paragraph, Hearst-Argyle has the right to apply for and obtain
injunctive relief to stop such violation (without the posting of any bond, and
you hereby waive any bond-posting requirements in connection with injunctive
relief), in addition to any other appropriate rights and remedies it might
lawfully have.

 

--------------------------------------------------------------------------------


 

7.                                       No Conflicts.  You agree that there is
no reason why you cannot make this Agreement with Hearst-Argyle, including, but
not limited to, having a contract, written or otherwise, with another employer.

 

8.                                       Termination of Employment.

 

(a)                                Hearst-Argyle has the right to end this
Agreement:

 

i)                                         Upon your death; or

 

ii)                                      For cause, which shall mean (A)
indictment for a felony, (B) failure to carry out, or neglect or misconduct in
the performance of, your duties hereunder or a breach of this Agreement; (C)
willful failure to comply with applicable laws with respect to the conduct of
Hearst-Argyle’s business, (D) theft, fraud or embezzlement resulting in gain or
personal enrichment, directly or indirectly, to you at Hearst-Argyle’s expense,
(E) addiction to an illegal drug, (F) conduct or involvement in a situation that
brings, or may bring, you into public disrespect, tends to offend the community
or any group thereof, or embarrasses or reflects unfavorably on Hearst-Argyle’s
reputation, or (G) willful failure to comply with the reasonable directions of
the Board of Directors of Hearst-Argyle; or

 

iii)                                   Without cause pursuant to Paragraph 8(b)
below.

 

(b)                                 This Agreement may be terminated (i) by
Hearst-Argyle or its successor without cause or (ii) by you within 60 days of a
Change in Control (as defined below) (or, notwithstanding Paragraph 8(a)(i), by
you or your legal representative within such 60-day period, if you die while
still employed), provided that, in the case of either clauses (i) or (ii) of
this Paragraph 8(b), you or your legal representative execute and deliver a
general release in favor of Hearst-Argyle in the form reasonably required by
Hearst-Argyle, and such release  has become irrevocable, and if such termination
occurs, then you (or your estate, in the case of your death) will receive the
payments and benefits under this Agreement for the remainder of the Term as if
no termination had occurred; it being expressly acknowledged and agreed that,
with respect to bonuses, and in lieu of the bonuses contemplated by the third
paragraph of Paragraph 5, you (or your estate, in

 

--------------------------------------------------------------------------------


 

the case of your death) shall be entitled to receive (at the times that would
have applied absent termination) (x) any accrued but unpaid bonus, and (y) for
any future unpaid bonuses that otherwise would have been payable during the
Term, bonuses payable at fifty percent (50%) of the maximum potential bonus. 
Notwithstanding the foregoing, if you breach Paragraphs 10 or 11,
Hearst-Argyle’s obligations under this Paragraph 8(b) shall immediately cease,
and you (and your estate, in the case of your death) shall have no further
rights under this Agreement.  For purposes of this Agreement, a Change in
Control shall be deemed to occur if, and only if, Hearst-Argyle ceases to be
controlled by or under common control with The Hearst Corporation or its
affiliates.

 

9.                                       Payment for Plugs.  You acknowledge
that you are familiar with Sections 317 and 507 of the Communications Act of
1934 and are aware that it is illegal without full disclosure to promote
products or services in which you have a financial interest.  You agree not to
participate in any such promotion under any circumstances and understand that to
do so is a violation of law as well as a cause for termination.  Also, you agree
that you will not become involved in any financial situation which might
compromise or cause a conflict with your obligations under this paragraph or
this Agreement without first talking with Hearst-Argyle about your intentions
and obtaining Hearst-Argyle’s written consent.

 

10.                                 Confidentiality.  You agree that while
employed by Hearst-Argyle and after this Agreement is terminated or expires, you
will not use or divulge or in any way distribute to any person or entity,
including a future employer, any confidential information of any nature relating
to Hearst-Argyle’s business.  You will surrender to Hearst-Argyle at the end of
your employment all its property in your possession.  If you breach this
paragraph, Hearst-Argyle has the right to apply for and obtain injunctive relief
to stop such a violation, in addition to its other legal remedies, as outlined
in Paragraph 6.

 

11.                                 Non-Solicitation; Non-Hire.  You agree that
for two (2) years after the expiration or termination of this Agreement, you
will not hire, solicit, aid or suggest to any (i) employee of Hearst-Argyle, its
subsidiaries or affiliates, (ii) independent contractor or other service
provider or (iii) any customer, agency or advertiser of Hearst-Argyle, its
subsidiaries or affiliates to terminate such relationship or to stop doing
business with Hearst-Argyle, its subsidiaries or affiliates.

 

--------------------------------------------------------------------------------


 

If you violate this provision, Hearst-Argyle will have the same right to
injunctive relief as outlined in Paragraph 6, as well as any other remedies it
may have.  If any court of competent jurisdiction finds any part of this
paragraph unenforceable as to its duration, scope or geographic area, it shall
be deemed amended to conform to the scope that would permit it to be enforced.

 

12.                                 Officer; Director.    Upon request, you
agree that you will serve as an officer or director, in addition to your present
position, of Hearst-Argyle or any affiliated entity, without additional pay.

 

13.                                 Continuation of Agreement.  This Agreement
and your employment shall terminate upon the expiration of the Term (unless
terminated earlier pursuant to Paragraph 8 hereof), provided that if
Hearst-Argyle gives you written notice of extension then this Agreement shall
continue on a month-to-month basis until the earlier of (i) the commencement of
a renewal or extension agreement between you and Hearst-Argyle, or (ii)
termination of this Agreement by either party on fifteen days written notice to
the other.

 

14.                                 Assignment of Agreement. Subject to
Paragraph 8(b) hereof, Hearst-Argyle has the right to transfer this Agreement to
a successor, to a purchaser of substantially all of its assets or its business
or to any parent, subsidiary, or affiliated corporation or entity and you will
be obligated to carry out the terms of this Agreement for that new owner or
transferee. You have no right to assign this Agreement, and any attempt to do so
is null and void.

 

15.                                 State Law.  This Agreement will be
interpreted under the laws of the State of New York, without regard to conflicts
or choice of law rules.

 

16.                                 No Other Agreements.  This Agreement is the
only agreement between you and Hearst-Argyle.  It supersedes any other
agreements, amendments or understandings you and Hearst-Argyle may have had
(including the Employment Agreement dated as of June 1, 2003 between you and
Hearst-Argyle).  This Agreement may be amended only in a written document signed
by both parties.

 

17.       Approvals.  In any situation requiring the approval of Hearst-Argyle,
such approval must be given by the Board of Directors of Hearst-Argyle.

 

--------------------------------------------------------------------------------


 

18.                                 Dispute Resolution.  Hearst-Argyle and you
agree that any claim which either party may have against the other under local,
state or federal law including, but not limited to, matters of discrimination,
matters arising out of the termination or alleged breach of this Agreement or
the terms, conditions or termination of employment, will be submitted to
mediation and, if mediation is unsuccessful, to final and binding arbitration in
accordance with Hearst-Argyle’s Dispute Settlement Procedure (“Procedure”), of
which you have received a copy. During the pendency of any claim under this
Procedure, Hearst-Argyle and you agree to make no statement orally or in writing
regarding the existence of the claim or the facts forming the basis of such
claim, or any statement orally or in writing which could impair or disparage the
personal or business reputation of Hearst-Argyle or you.  The Procedure is
hereby incorporated by reference into this Agreement.

 

19.                                 Correspondence.  All correspondence between
you and Hearst-Argyle will be written and sent by certified mail, return receipt
requested, or by personal delivery or courier, to the following addresses:

 

 

If to Hearst-Argyle:

General Counsel

 

 

Hearst-Argyle Television, Inc.

 

 

888 Seventh Avenue

 

 

27th Floor

 

 

New York, New York 10106

 

 

 

 

If to Employee:

[ADDRESS ON FILE]

 

Either party may change its address in writing sent to the above addresses.

 

20.                                 Severability.  If a court decides that any
part of this Agreement is unenforceable, the rest of the Agreement will survive.

 

21.                                 Originals of Agreement.          This
Agreement may be signed in any number of counterparts, each of which shall be
considered an original.

 

 

HEARST-ARGYLE TELEVISION, INC.

 

 

 

By:

/s/ Jonathan C. Mintzer

 

Title: Vice President, General Counsel

 

and Secretary

 

 

 

 

 

 

 

By:

/s/ David J. Barrett

 

 

David J. Barrett

 

--------------------------------------------------------------------------------